Dismissed and Opinion Filed February 3, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-01039-CV

               IN THE INTEREST OF C.N. AND J.N., MINOR CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-00-14691

                             MEMORANDUM OPINION
                          Before Justices Bridges, Evans, and Schenck
                                  Opinion by Justice Bridges
       By notice of appeal filed August 26, 2016, appellant challenges the trial court’s August

23, 2016 order denying his application for a restraining order. Because the order did not appear

to be appealable, we directed appellant to file a letter brief addressing the Court’s jurisdiction

over the appeal. See Nikolouzos v. St. Luke’s Episcopal Hosp., 162 S.W.3d 678, 680 (Tex.

App.—Houston [14th Dist.] 2005, no pet.) (“While an interlocutory appeal from the grant or

denial of a temporary injunction is allowed, no statutory provision permits an appeal from a

temporary restraining order.”). We cautioned appellant that failure to comply could result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 42.3(a),(c). More than ten

days have lapsed since we directed appellant to file the letter brief, and he has not responded.
Because nothing in the record before us demonstrates our jurisdiction, we dismiss the appeal.

See id. 42.3(a); Nikolouzos, 162 S.W.3d at 680.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE



161039F.P05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.N. AND J.N.,                  On Appeal from the 301st Judicial District
MINOR CHILDREN                                     Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-00-14691.
No. 05-16-01039-CV                                 Opinion delivered by Justice Bridges.
                                                   Justices Evans and Schenck participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this day of February 3, 2017.




                                             –3–